IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                AT KNOXVILLE                 FILED
                           MAY 1998 SESSION
                                                               June 26, 1998

                                                             Cecil Crowson, Jr.
                                                             Appellate C ourt Clerk
RONALD L. JONES,                )
                                )
             Appellant,         )    No. 03C01-9710-CR-00428
                                )
                                )     Hamilton County
v.                              )
                                )     Honorable Rebecca J. Stern, Judge
                                )
STATE OF TENNESSEE,             )     (Post-Conviction)
                                )
             Appellee.          )


For the Appellant:                   For the Appellee:

Alan R. Beard                        John Knox Walkup
601 Chattanooga Bank Building        Attorney General of Tennessee
615 Lindsey Street                          and
Chattanooga, TN 37402                Clinton J. Morgan
                                     Assistant Attorney General of Tennessee
                                     425 Fifth Avenue North
                                     Nashville, TN 37243-0493

                                     William H. Cox, III
                                     District Attorney General
                                             and
                                     David Denny
                                     Assistant District Attorney General
                                     600 Market Street, Suite 310
                                     Chattanooga, TN 37402


OPINION FILED:____________________


AFFIRMED

Joseph M. Tipton
Judge
                                          OPINION



               The petitioner, Ronald L. Jones, appeals as of right from the Hamilton

County Criminal Court’s summary dismissal of his pro se petition for post-conviction

relief1 on the ground that it was barred by the statute of limitations. The petitioner

contends that the petition was timely filed under the 1995 Post-Conviction Procedure

Act. He argues that the application of the statute of limitations violates his due process

rights because he was unaware of developments in Tennessee law because he was

incarcerated in a federal prison in Kansas. We affirm the judgment of the trial court.



               The petitioner collaterally challenges convictions he received in 1984,

1986, 1989 and 1990 as a result of guilty pleas. The convictions were used to enhance

the defendant’s sentence for a conviction of a federal offense. The petitioner filed his

petition on December 30, 1996.



               Under the post-conviction law applicable at the times of his convictions,

the petitioner had three years to file a post-conviction petition from the date of the final

action of the highest state appellate court to which an appeal was taken. T.C.A. § 40-

30-102 (1990). The petition was not filed within that period. Also, the 1995 Post-

Conviction Act did not reinstate a filing period for which the former three-year post-

conviction statute of limitations had already run. Carter v. State, 952 S.W.2d 417, 420

(Tenn. 1997). The petitioner’s claim that he was ignorant of the law does not excuse

his late filing of the petition. See Brown v. State, 928 S.W.2d 453, 456 (Tenn. 1996)

(“Ignorance of statute of limitations is not an excuse for late filing, even when the

petitioner claims that he did not learn of the statute’s enactment because he was

incarcerated in another state.”).




               1
               The petition is titled a “MOTION TO CHALLENGE THE VALIDITY OF PRIOR STATE
CONV ICTIONS .” The trial court properly treated the petition as one for post-conviction relief.

                                                 2
              In consideration of the foregoing and the record as a whole, we affirm the

judgment of the trial court.




                                         Joseph M. Tipton, Judge



CONCUR:




Joe G. Riley, Judge




Curwood Witt, Judge




                                            3